DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glanznig US Patent Application Publication 2018/0267009 (hereinafter referred to as Glanznig) and Wurzbach US Patent 7,984,661 (hereinafter referred to as Wurzbach).
claim 1, Glanznig teaches a system for determining a property of a substance including a flow pipe having a first end 11 for communicating with a supply, a reservoir unit 3 including an inlet port to which a second end 9 of the flow pipe is connected such that the substance is introduced from the flow pipe through the inlet port, a reservoir chamber 2 which stores the substance introduced and a discharge port 10 through which the substance is discharged from the reservoir chamber. An extrusion mechanism 4, 5 is configured to push the substance 1 in the reservoir chamber 2 so as to discharge it through the discharge port and a measuring unit 13 is configured to measure flow resistance at a time when the extrusion mechanism pushes the substance in the reservoir chamber. Glanznig teaches the substance as an oil but does not explicitly disclose the roller bearing or grease as being under test. Wurzbach teaches a system and method for evaluating grease in a bearing system to determine its lubricating properties (paragraph 0002). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wurzbach with those of Glanznig in order to measure the properties of a lubricating grease to avoid damage to bearings in a system on location during operation by directly connecting the sampling system to the source as taught by Wurzbach. Additionally, although Glanznig does not directly cover grease testing, one of ordinary skill in the art at the time of filing would have considered all similar structural devices for testing of any fluid, including grease.
Regarding claim 2, the extrusion mechanism of Glanznig is a piston as claimed and is driven by a drive unit in the claimed manner (paragraph 0038).

claim 7, Glanznig discloses a method for measuring a property of a substance including introducing the substance into a reservoir chamber 2 through a flow pipe 9, pushing the substance in the reservoir chamber so as to discharge it from the reservoir chamber (via piston 4) and measuring flow resistance at a time when the grease is pushed and discharged from the reservoir chamber as claimed. Glanznig teaches the substance as an oil but does not explicitly disclose the roller bearing or grease as being under test. Wurzbach teaches a method for evaluating grease in a bearing system to determine its lubricating properties (paragraph 0002). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Wurzbach with those of Glanznig in order to measure the properties of a lubricating grease to avoid damage to bearings in a system on location during operation by directly connecting the sampling system to the source as taught by Wurzbach.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glanznig and Wurzbach as applied to claim 1 above, and further in view of Kreutzkaemper et al. US Patent Application Publication 2012/0132287 (hereinafter referred to as Kreutzkaemper).
Regarding claim 5, Glanznig and Wurzbach disclose the claimed invention including a valve 11 in Glanznig which allows for flow of the grease in a bidirectional manner. Glanznig and Wurzbach do not disclose the check valve as claimed however. Kreutzkaemper teaches a system for supply and movement of grease which includes a check valve 200. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kreutzkaemper with those of Glanznig and .

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed limitations wherein a pressure sensor is located between the piston and the drive unit to detect pressure applied to the piston from the drive unit as claimed. While pressure sensors are provided in the prior art, they are not for directly measuring the pressure of the piston elements, but rather for the pressure of the substance under test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A SHABMAN/Examiner, Art Unit 2861